United States Navy-Marine Corps
             Court of Criminal Appeals
                          _________________________

                            UNITED STATES
                               Appellee

                                       v.

                         Mackenzie J. MARASCO
             Lance Corporal (E-3), U.S. Marine Corps
                           Appellant
                          _________________________

                               No. 201800213
                          _________________________

       Appeal from the United States Navy-Marine Corps Trial Judiciary.
                           Decided: 25 January 2019.
                          _________________________

        Military Judge: Lieutenant Colonel Emily Jackson-Hall, USMC.
   Approved Sentence: Reduction to E-1, 28 years’ confinement, and a
   dishonorable discharge. 1 Sentence adjudged 1 June 2018 by a general
   court-martial convened at Camp Lejeune, North Carolina, consisting
   of a military judge sitting alone.
           For Appellant: Captain Kimberly D. Hinson, JAGC, USN.
             For Appellee: Lieutenant Jonathan Todd, JAGC, USN;
                   Lieutenant Kimberly Rios, JAGC, USN.
                          _________________________

          This opinion does not serve as binding precedent, but
               may be cited as persuasive authority under
              NMCCA Rule of Appellate Procedure 30.2(b).



   1  The Convening Authority suspended confinement in excess of 10 years pursuant
to a pretrial agreement.
                  United States v. Marasco, No. 201800213


                         _________________________

              Before FULTON, CRISFIELD, and HITESMAN,
                        Appellate Military Judges

PER CURIAM:
   A military judge sitting as a general court-martial convicted the appel-
lant, pursuant to his pleas, of sexual assault, aggravated assault, burglary,
and communicating a threat, in violation of Articles 120, 128, 129, and 134,
Uniform Code of Military Justice (UCMJ), 10 U.S.C. §§ 920, 928, 929, and
934 (2016).
    The appellant alleges three errors: (1) the military judge’s sentence was
inappropriately severe; (2) the victim’s impact statement contained inadmis-
sible comments; and (3) the record of trial is not verbatim. Having carefully
considered the record of trial and submissions of the parties, we affirm the
findings and sentence.

                              I. BACKGROUND

    The appellant admitted to breaking into a fellow Marine’s barracks room
in order to have nonconsensual sex with her. They did not know each other.
Inside the room, the appellant sexually assaulted the victim vaginally and
anally, then threatened to kill her when she turned on a light. He put her in
a choke hold and when he released his hold she collapsed onto the deck.
When the appellant left the victim’s room, she was able to get to the door and
lock it behind him. The appellant unsuccessfully tried to re-enter the room,
and the victim took a picture of him through a window next to the door. The
picture led to the appellant’s identification.

                              II. DISCUSSION

A. Sentence Appropriateness
   We conduct a de novo review of sentence appropriateness. United States v.
Baier, 60 M.J. 382, 384-85 (C.A.A.F. 2005). We must review the entirety of
the record to independently “assur[e] that justice is done and that the ac-
cused gets the punishment he deserves.” United States v. Healy, 26 M.J. 394,
395 (C.M.A. 1988). Although we have broad discretion to grant relief under
Article 66(c), UCMJ, we have no authority to engage in acts of clemency.
United States v. Nerad, 69 M.J. 138, 146 (C.A.A.F. 2010). Our mandate is to
ensure an appropriate sentence is rendered through “‘individualized consid-
eration’ of the particular accused ‘on the basis of the nature and seriousness



                                      2
                       United States v. Marasco, No. 201800213


of the offense and the character of the offender.’” United States v. Snelling, 14
M.J. 267, 268 (C.M.A. 1982) (quoting United States v. Mamaluy, 27 C.M.R.
176, 180-81 (C.M.A. 1959)).
    Having given such consideration to the nature and seriousness of the ap-
pellant’s crimes and all matters contained in the record of trial, including
matters submitted by the appellant in extenuation and mitigation, we con-
clude that the sentence as approved by the convening authority is appropri-
ate for this offender and his offenses. Baier, 60 M.J. at 383-85; Healy, 26 M.J.
at 395-96.

B. The Victim’s Impact Statement
    A crime victim has the right to be reasonably heard at a sentencing hear-
ing related to that crime. RULE FOR COURTS-MARTIAL (R.C.M.) 1001A, MAN-
UAL FOR COURTS-MARTIAL, UNITED STATES (2016 ed.). The victim’s statement
may include any financial, social, psychological, or medical impact on the vic-
tim directly related to or arising from the crimes of which the accused has
been found guilty. R.C.M. 1001A(b)(2). The victim in this case presented her
statement describing the impact that the appellant’s offenses had on her by
reading from a four page written statement. 2 Appellant now claims that the
victim’s statement contained inadmissible matters.
    At trial, when asked by the military judge if he had any objection to hear-
ing the unsworn statement of the victim “at this time,” the appellant made no
objection. 3 Furthermore, he raised no objection during or immediately after
the victim read her statement. The record is not clear whether a copy of the
victim’s statement had been provided to the defense in advance, or if the de-
fense was hearing the statement for the first time as it was read. Since it is
not clear, we will assume that the defense was hearing the statement for the
first time and will apply forfeiture to the issue and test the statement’s ad-
mission for plain error. 4 See United States v. Gladue, 67 M.J. 311, 313
(C.A.A.F. 2009).
    Under the plain error standard, the appellant must show that: “(1) an er-
ror was committed; (2) the error was plain, or clear, or obvious; and (3) the
error resulted in material prejudice to substantial rights.” United States v.



   2   The written statement is attached to the record of trial as Appellate Exhibit V.
   3   Record at 56.
   4  If the statement had been provided to the defense in advance, we would hold
that the appellant intentionally waived any objection. See United States v. Gladue, 67
M.J. 311, 313 (C.A.A.F. 2009); United States v. Swift, 76 M.J. 210, 217 (C.A.A.F.
2017).


                                            3
                      United States v. Marasco, No. 201800213


Maynard, 66 M.J. 242, 244 (C.A.A.F. 2008) (citation and internal quotation
marks omitted). The appellant bears the burden of proving the three prongs
are met. Id.
    The victim’s statement is unquestionably emotional. She recounts how
she felt the night that the appellant attacked her and the way that it changed
her life. It also includes the victim saying to the appellant, “How do you live
with it, Marasco?” 5 and “You are no Marine. You are no man. You are a sick
human being.” 6 In addition, she quotes from the Bible several times, includ-
ing asking the military judge “to let Justice roll down like waters, and right-
eousness like an ever flowing stream.” 7
    Our review of the victim’s statement fails to disclose any violation of
R.C.M. 1001A. At worst, the quotations listed above are irrelevancies and we
trust that the military judge gave them no weight. See United States v. Sal-
cido, No. 201300143, 2014 CCA LEXIS 89, at *16 (N-M. Ct. Crim. App. Feb.
20, 2014). We therefore hold that it was not plain error for the military judge
to consider the victim’s statement in sentencing.

C. The Record of Trial is Substantially Verbatim
   The appellant next contends that the record of trial is not verbatim be-
cause the victim’s unsworn statement is not transcribed in the record. This
court conducts a de novo review to determine whether a record of trial is
complete and verbatim. United States v. Davenport, 73 M.J. 373, 376
(C.A.A.F. 2014). Since a punitive discharge was awarded in this case, the rec-
ord of trial must include a verbatim transcript of all sessions except for delib-
erations and voting. R.C.M. 1103(b)(2)(B).
             In assessing either whether a record is complete or whether
         a transcript is verbatim, the threshold question is whether the
         omitted material was substantial, either qualitatively or quan-
         titatively. . . . Thus, our focus is on the narrow threshold ques-
         tion whether the omission in the transcript was qualitatively or
         quantitatively substantial, which would render it nonverbatim.
             Despite the dictionary definition of the term “verbatim,”
         transcripts need not be word for word, but must be “substan-
         tially verbatim.”
Davenport, 73 M.J. at 377 (citations omitted).


   5   Appellate Exhibit V at 2.
   6   Id.
   7   Id. at 4.


                                         4
                       United States v. Marasco, No. 201800213


    Although the victim’s unsworn statement is not transcribed in the body of
the record of proceedings, a written copy of her statement is in the record at
Appellate Exhibit V. The record notes at the appropriate place that the victim
read Appellate Exhibit V. 8 The record of trial was properly authenticated by
the military judge who heard the victim present her statement. Under these
circumstances, we hold that the record of trial is substantially verbatim and
complies with R.C.M. 1103.

                                 III. CONCLUSION

    Having carefully considered the appellant’s assigned errors, the record of
trial, and the parties’ submissions, we conclude the findings and sentence are
correct in law and fact and that no error materially prejudiced the appellant’s
substantial rights. Arts. 59(a) and 66(c), UCMJ. Accordingly, the findings and
sentence as approved by the CA are AFFIRMED.


                                   FOR THE COURT:




                                   RODGER A. DREW, JR.
                                   Clerk of Court




   8   Record at 57.


                                         5